                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

EARNEST GRIFFEN-EL,

               Plaintiff,
                                                      File no: 1:19-CV-855
v.
                                                      HON. ROBERT J. JONKER
KIM SHAFFER, et al.,

               Defendants.
                                /

                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on October 25, 2019 (ECF No. 5). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 5) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Plaintiff’s claims for injunctive relief are DISMISSED.

        IT IS FURTHER ORDERED that Plaintiff’s claims for monetary relief are STAYED and

this action is administratively closed.

        IT IS FURTHER ORDERED that not later than thirty days afer all criminal matters are

resolved and Plaintiff has exhausted any appeals related thereto, Plaintiff must file a motion to re-

open this matter. Failure to timely do so may result in Plaintiff’s remaining claims being dismissed.


Date:   November 18, 2019                             /s/ Robert J. Jonker
                                                      ROBERT J. JONKER
                                                      CHIEF UNITED STATES DISTRICT JUDGE
